The motion is referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ. Upon appeal from an order of substitution of attorneys, motion for reargument granted, and on reargument the decision of this court handed down on March 25, 1938 [ante, p. 582], is hereby amended to read as follows: Order modified by inserting in the third ordering paragraph between the words “ upon service of a copy of this order ” and “ and it is further ” the following: “ and upon payment of the reasonable value of their services as determined in the manner hereinafter provided for; ” and by striking out the last ordering paragraph and inserting in its place the following: “ Ordered that the matter of the reasonable value of the services of Aranow & Aranow, E.sqs., together with amount of disbursements actually expended by them in the prosecution of the above entitled action on behalf of plaintiff, be referred to an official referee for hearing and determination, to which amount as so determined, the charging lien of Aranow & Aranow, Esqs., shall attach.” As so modified, the order is affirmed, without costs, but with disbursements to appellants. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.